Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed 10/31/2021 has been entered.  As directed, claim 1 has been amended, and claims 4 and 15-20 and 22-25 are cancelled. Therefore, claims 1-3, 5-14, 21, and 25 are pending.
The amendment is sufficient in overcoming the previously indicated grounds of rejection under 35 USC 112 (b).
Drawings
The amendment filed 10/31/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 

    PNG
    media_image1.png
    427
    621
    media_image1.png
    Greyscale

Replacement Figure 3

.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "divider holding means” and “automatic detection means” in claims 1-2 and 7. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim limitation “divider holding means” and first and second “automatic detection means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “…configured to receive and position a divider…attenuates transmission of the first mode field to the second compartment and the second field to the first compartment …, (Claim 1, divider holding means) ” “…configured to hold the divider…, (claim 2, divider holding means), ” “…configured to receive a divider at different vertical positions… (claim 7, divider holding means),” “for sensing a presence of the divider” (claim 1, first detection means), “for sensing information about the first meal and the second meal” (claim 1, second automatic detection means) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Term “divider holding” and “automatic detection” modifies generic placeholder “means” functionally, rather than structurally, and, therefore, does not convey any sufficient structure for performing the prescribed functions.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-3, 5-14, and 21 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

Divider holding means-Paragraph 0051, with reference to Figure 1, discloses holding means 160 being “made of glass or ceramic while the core of the shelf may be made of metal.”  Paragraph 0052 discloses that holding means 160 may be arranged within cavity 130 to divide the cavity into two compartments, where such division allows for compartments of identical size or volume, or of different sizes/volumes. Figure 4, along with paragraph 0073, discloses divider plate 450 being inserted into block 480 comprising a rail or groove, where block 480 is made of a dielectric material such as ceramic, plastic, or rubber. Figure 5 shows divider plate 550 arranged on holding means 560.  Figures 6-8 similarly show embodiments where dividers 650/750/850 are respectively held by 660/760/860.
First automatic detection means-Paragraph 0067, with reference to Fig. 3, discloses “automatic detection of whether a divider plate is inserted in the cavity may be provided. For this purpose, the control unit may be configured to receive information from a sensor arranged in the cavity. Such a sensor may for example be a weight sensor configured to detect the presence of the divider plate on the holding means. The control unit may then be configured to operate the microwave oven with a single cavity (if no divider plate is detected) or with two compartments/subcavities (if a divider plate is detected) and then run the heating procedure/program accordingly. Such information may also be input by a user via entry means (display, button) such as represented on the microwave oven shown in FIG. 3.”
Second automatic detection means-paragraph 0026 discloses that “Regulation of the microwave generators may depend on information about the load (e.g. food type, volume, weight and initial state/temperature of the food item), which may be detected by means of sensors or input by a user of the microwave heating apparatus, and also on any measurements made in the first and second compartments during the heating procedure. Such measurements may e.g. be reflection measurements to evaluate the amount of microwaves that is absorbed in each of the compartments.”  Here, “automatic detection means” is interpreted to include sensor(s) that sense, volume, weight, temperature, etc.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8-9, 11-14, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mihara et al. (U.S. Publication 2010/0176123), hereinafter Mihara, in view of Ishii et al. (U.S. Patent 5360965), hereinafter Ishii.
	Regarding claim 1, Mihara discloses a microwave heating apparatus (para. 0001, “…a microwave heating apparatus for heating an object to be heated, that is a heating target, by irradiating with a microwave.”) (microwave heating apparatus shown in Figures 19-20) comprising:

    PNG
    media_image2.png
    501
    743
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    514
    695
    media_image3.png
    Greyscale

a cavity (heating chamber 4) dividable (partition board 25 or partition plate 28) into at least a first compartment (4a) for heating a first meal in the first compartment and a second compartment (4b) for heating a para. 0084, 4 is divided into 4a and 4b via partition 25, where each of 4a and 4b contain an object to be heated.  See also para. 0088) (para. 0161 discloses that the partition can divide the heating chamber into right and left parts where microwaves are concentrated to heat an object in the respective divided chambers, instead of the upper and lower chambers shown in Fig. 19), each of the first and second compartments having selectable dimensions (considered inherent limitation as placing the partition 25 at any location within the chamber 4 would provide chambers 4a/4b with some numerical dimensions.  These dimensions would be selected upon making the decision to use the partition) and having a divider holding means (holding means 29 shown in Fig. 20, where para. 0126 refers to 29 as a shelf rail) configured to receive and position a divider (partition 25 or 28) to divide the cavity into side-by-side cavities (as shown in Figs.) (while Figure 19 shows compartments 4a and 48 being “vertically” adjacent, para. 0161 discloses that the heating chamber may be divided into right and left parts via the partition);
a first microwave generator (oscillator 7a) and first feeding port (feeding port pairs 21a and 21b) coupled to the first microwave generator to feed a first mode field in the first compartment of the cavity (para. 0143, oscillator 7a “for feeding part 21a and a feeding part 21b radiating microwaves to an upper heating chamber 4a
a second microwave generator (oscillator 7b) operable independently from the first microwave generator (para. 0152, “…the control part 6 operating as described above, the upper heating chamber 4a and the lower heating chamber 4b can be heated in independent heating sequences. Therefore, when the upper heating chamber 4a and the lower heating chamber 4b heat different objects of heating in different heating conditions, the control part 6 needs to perform the processes in the different heating sequences for the heating chambers 4a and 4b…”) and a second feeding port (feeding port pairs 21c and 21d) coupled to the second microwave generator to feed a second mode field in the second compartment of the cavity (oscillator 7b “for a feeding part 21c and a feeding part 21d radiating microwaves to a lower heating chamber 4b) (para. 0148, “The first oscillation part 7a and the second oscillation part 7b in the microwave generation part 31 oscillate at the optimal frequency in response to the frequency adjustment signals A and B from the control part 6 and output desired microwave signals for the upper heating chamber 4a containing one object to be heated and the lower heating chamber 4b containing the other object to be heated.”) (para. 0159, “…since two phase variable parts 10a and 10b are provided, the microwaves radiated into the heating chambers 4a and 4b can have a desired phase differences by the phase variable parts 10a and 10b to which the voltage signal as the control signal from the control part 6 is input…”
a second automatic detection means (32b; 32a) for sensing information about the first meal and the second meal (para. 0157; “…infrared ray sensor 32b for monitoring the heated state by detecting the temperature rise of the object to be heated put in the lower heating chamber 4b, similar to the upper heating chamber 4a. The microwave heating apparatus according to the fourth embodiment continuously monitors a difference between a finishing target (temperature) determined by the heating condition set on the operation display panel 3 by the user and the actual finishing state (temperature). When the control part 6 detects that the difference becomes zero during the heating operation, the control part 6 stops the drive of the second oscillation part 7b to stop the heating operation…”) (para. 0156; “…infrared ray sensor 32a for monitoring a heated state by detecting the temperature rise of the object to be heated put in the upper heating chamber 4a. The microwave heating apparatus according to the fourth embodiment continuously monitors a difference between a finishing target (temperature) determined by the heating condition set on the operation display panel 3 by the user and the actual finishing state (temperature). When the control part 6 detects that the difference becomes zero during the heating operation, the control part 6 stops the drive of the first oscillation part 7a to stop the heating operation….”);
a control unit (6) communicatively coupled to the second automatic detection means to receive the sensed information therefrom and 7A) and the second microwave generator (7B) independently from each other (para. 0148; “…first oscillation part 7a and the second oscillation part 7b in the microwave generation part 31 oscillate at the optimal frequency in response to the frequency adjustment signals A and B from the control part 6 and output desired microwave signals for the upper heating chamber 4a containing one object to be heated and the lower heating chamber 4b containing the other object to be heated. The control part 6 selects frequencies as the microwaves suitable for both objects of heating and outputs the frequency adjustment signals A and B….”) (See also Paragraphs 0149 and 0150 for details about determining an oscillation frequency of oscillators 7A and 7B based upon sensed reflected waves.  See paragraphs 0151-0152 for discussion of the control unit 6 operating to independently heat upper chamber 4a and lower chamber 4b);
wherein the microwave heating apparatus is operable to feed the cavity with the first mode field from the first microwave generator, the second mode field from the second microwave generator, and both the first mode field from the first microwave generator and the second mode field from the second microwave generator simultaneously (para. 0148, “The first oscillation part 7a and the second oscillation part 7b in the microwave generation part 31 oscillate at the optimal frequency in response to the frequency adjustment signals A and B from the control part 6 and output desired microwave signals for the upper heating chamber 4a containing one object to be heated and the lower heating chamber 4b containing the other object to be heated. The control part 6 selects frequencies as the microwaves suitable for both objects of heating and outputs the frequency adjustment signals A and B…”) (para. 0149, “…control part 6 performs an arithmetic operation based on the returned signal, and determines an oscillation frequency of the first oscillation part 7a by selecting the frequency of a case where the reflected wave is small so as to be suitable for the upper heating chamber 4a.” Para. 0150, “Meanwhile, the same is applied to a case where the lower heating chamber 4b is heated, such that a power of a reflected wave from the lower heating chamber 4b is detected by the power detection parts 14c and 14d through the feeding parts 21c and 21d…”) (Para. 0152, “…the upper heating chamber 4a and the lower heating chamber 4b can be heated in independent heating sequences. Therefore, when the upper heating chamber 4a and the lower heating chamber 4b heat different objects of heating in different heating conditions, the control part 6 needs to perform the processes in the different heating sequences for the heating chambers 4a and 4b…”) (para. 0153, “…different objects of heating are put in the two heating chambers 4a and 4b and heated for desired heating times set by the user separately. In addition, another manual application includes a method in which an object to be heated is put in one heating chamber only and heated for a heating time set by the user. Furthermore, still another manual application includes a method in which a partition board 25 or a partition plate 28 is removed from the heating chamber 4 and a large object is put in the undivided heating chamber 4 and heated for a heating time set by the user…”) (Accordingly, the microwave heating apparatus is capable of operating in the manner claimed.);
wherein the control unit is configured to, based on the information received from the second automatic detection means (temperature via sensors 32a and 32b) independently regulate the first microwave generator (7a) to heat the first meal from the first mode field and regulate the second microwave generator (7b) to heat the second meal from the second mode field (as cited above, when cavity 4 is divided via partition 25 or 28 to provide chambers 4a and 4b, “…the object to be heated can be heated in each heating chamber in the independent sequence…”-para. 0162) (para. 0152, “…the upper heating chamber 4a and the lower heating chamber 4b can be heated in independent heating sequences. Therefore, when the upper heating chamber 4a and the lower heating chamber 4b heat different objects of heating in different heating conditions, the control part 6 needs to perform the processes in the different heating sequences for the heating chambers 4a and 4b…”) (para. 0157; “…infrared ray sensor 32b for monitoring the heated state by detecting the temperature rise of the object to be holding means 29 shown in Fig. 20, where para. 0126 refers to 29 as a shelf rail) or the divider (partition 25 or 28) attenuates transmission of the first mode field to the second compartment and the second mode field to the first compartment (para. 087 discloses partition 25 having the function of “…cutting off an electromagnetic wave is provided between the upper heating chamber 4a provided with the one pair of the feeding part 21a and the feeding part 21b and the lower heating chamber 4b provided with the other pair of the feeding part 21c and the feeding part 21d. The partition board 25 may be formed of a metal plate and may be a ceramic material as long as the material does not transmit the electromagnetic wave and has a high reflectivity coefficient….”  See also para. 0127 regarding partition 28 functioning as an electromagnetic shield) (the partition 25 being metal and/or ceramic functioning to cut off electromagnetic waves is capable of attenuating transmission as claimed.  See MPEP 2114); and
wherein the first feeding port and the second feeding port are arranged (see arrangement of feeding ports 21a, 21b, 21c, and 21d shown in Figures 19 and 20) such that the first and second mode fields provide complementary heating patterns in the cavity when the cavity is undivided (para. 0153 discloses removing the partition 25/28 from chamber 4 such that a large object is placed in the undivided chamber and heated for a heating time) (The use of “when the cavity is undivided” refers to a contingent limitation. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See MPEP 2111.04-II. Accordingly, the first and second oscillators 7a and 7b, the first and second feeding ports 21a, 21b, 21c, 21d, and the control part 6 of Mihara is capable of providing complementary heating patterns when not using the partition 25/28.  See MPEP 2114).
Mihara, with respect to the second automatic detection means, further teaches the information about the first meal and the second meal including information indicative of a respective at least one of food type, volume, and weight (temperature of the objects being heated in 4a and 4b) (Here, the temperature of the objects being heated are indicative of a food type.  For instance, if the object is a meat product, the temperature of the meat would indicate when the object is done cooking).
Mihara teaches using power detection parts 14a, 14b, 14c and 14d which extract reflected powers from the heating chamber.  Mihara states, in paragraph 0144, the following:
Power detection parts 14a, 14b, 14c and 14d connected to microwave transmission paths 13a, 13b, 13c and 13d between main amplifiers 12a, 12b, 12c and 12d in amplification blocks and output parts 15a, 15b, 15c and 15d in the microwave generation part 31 extract reflected powers from a heating chamber 4. Information of the extracted reflected power is input to a control part (CPU) 6 and a frequency of a case where the reflected power shows a smallest value or a minimum value is detected by the control part 6. The control part 6 sends frequency adjustment signals A and B to the oscillation parts 7a and 7b so that an oscillation is started at the detected frequency. As a result, the microwave generation part 31 outputs a microwave signal in which the reflected power shows the smallest value or the minimum value, and the microwave heating apparatus effectively performs a heating process under the heating condition that the reflected power is minimized.

Mihara teaches the control unit (6) receiving signals from the power detection parts and regulating the first and second microwave generators (7A/7B) based on such an input (see citations above).
Mihara is silent on a first automatic detection means for sensing the presence of the divider, as interpreted under 35 USC 112 (f).  Here, the “first automatic detection 
Ishii teaches that it is known in the art of microwave heating ovens (Col. 1, lines 7-15; “microwave ovens wherein a cooking utensil disposed in a heating chamber is determined for the purpose of determination of a cooking mode and food placed on or contained in the cooking utensil is determined so that heating is automatically executed in accordance with the determined cooking mode and the determined food.”) (Fig. 1, depicting a microwave oven, where 48a and 48b are holding means for plates 44 and 45, respectively, Col. 9, lines 20-40; Plates 44/45 shown in Fig. 8) (Plate 44/45 is considered to correspond to the divider of Mihara, while 48a/48b are considered to correspond to the divider holding means) (See also Figure 11 and 23, where Figure 23 shows the microwave heating oven using the dividers)

    PNG
    media_image4.png
    561
    700
    media_image4.png
    Greyscale

to use a first automatic detection means for sensing the presence of the divider (Fig. 1, automatic detection means 49/50) (col. 9, line 63 to col. 10, line 5. “weight sensors 49 and 50 are provided on the upper and lower plate holders 48a, 48b, for detecting presence or absence of the top plates 44, 45 on the holders and the weight of the food placed on the top plates 44, 45, respectively….”) (Col. 10, lines 5-15; “When the top plates 44, 45 are placed on the respective holders 48a, 49a, the weight of the top plates 44, 45 acts on the detecting plates 49a, 50a via the protrusions 49b, 50b, respectively. The detecting plates or the strain gauges are deflected such that the electrical resistance values are varied. The resistance of each strain gauge is detected by the sensor circuit (not shown), which circuit generates a voltage signal…”).

    PNG
    media_image5.png
    555
    709
    media_image5.png
    Greyscale

Ishii also teaches a second automatic detection means for sensing information about the first meal and the second meal (12:13-30; “…a height sensor is provided for detecting the height of the food so that the food placed on the cooking utensil is classified. The height sensor comprises the second, fourth and sixth photosensors 52, 54 and 56. The second photosensor 52 detects the height of the food placed on the upper top plate 44. The light path of the second photosensor 52 is set to pass slightly above the upper face of the upper top plate 44, as is shown in FIG. 23. The fourth and sixth photosensors 54, 56 detect the height of the food placed on the lower top plate 45 and the rotative top plate 46….”) (See also 12:31-52 for discussion on using reflective type photosensor 59 to detect the number of pieces of food and which varies the magnitude of its output signal in accordance with the luminous intensity of the received light and to determine the form of the food from the magnitude of the output signal.) (See also 12:53-68 for details regarding the use of alcohol sensor 60, humidity sensor 61, CCD camera 62, and color sensor 63) (13:1-13; “infrared sensor 64 is also disposed over the inner casing 3 in the outer casing 1 for detecting the temperature of the food. The infrared sensor 64 detects the infrared rays from the food through an aperture 3e formed in the top of the inner casing 3. Furthermore, temperature sensors 65 and 66 are provided for sensing the atmospheric temperature in the heating chamber 4 during the oven mode and the grill mode respectively. The temperature sensor 65 for the oven mode senses the atmospheric temperature in the upper interior of the heating chamber 4 and the temperature sensor 65 for the grill mode senses the atmospheric temperature in the vicinity of the underside of the upper top plate 44.”)
Ishii further teaches the control circuit (microcomputer 67; Fig. 11) controlling heating in response to signal inputs from both the first and second automatic detection means (Col. 13, lines 14-36; “…the microcomputer 67 is supplied with detection signals generated by the weight sensors 39,49 and 50…Based on the input signals from the various sensors and a predetermined control program, the microcomputer 67 controls the magnetron 5, the heaters 6, 7, the fan motors 9, 16 and the drive motor 24 driving the turntable 26 via a drive circuit 70…”) (See also Col. 14, lines 43-56; “Upon operation of the start switch 68, the microcomputer 67 advances to step S2 where it is determined whether the upper top plate 44 is present or not. This determination is based on the weight detected by the upper weight sensor 49. That is, since the single upper top plate weighs about one kilogram (same as the lower top plate 45), the net weight of the upper top plate 44 containing the food exceeds the value of one kilogram. The microcomputer 
Ishii also teaches the information about the first meal and the second meal including information indicative of a respective at least one of food type, volume, and weight (see above citations to Ishii).
The advantage of combining the teachings of Ishii is that in doing so would provide an automatic means for detecting the presence of the divider, such that heating is automatically controlled based on the presence of the divider (as detailed above).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Mihara with Ishii, by adding to the divider holding means and divider, as well as, the control unit of Mihara, with the teachings of Ishii, in order to provide an automatic means for detecting the presence of the divider, as detailed above).
Regarding claim 2, the primary combination, as applied to claim 1, teaches each claimed limitation and further teaches wherein the divider holding means is configured to hold the divider for partitioning the cavity into the first and second compartments (as detailed above in claim 1, partition 25/28 is held by rail 29 in order to divide chamber 4 into chambers 4a and 4b; Mihara).
Regarding claim 3, the primary combination, as applied to claim 1, teaches each claimed limitation and further teaches wherein the divider includes at least one removable partition (as detailed above in claim 1, partition 25 is removable in order to heat a large object in the undivided heating chamber 4-para. 0153; Mihara).
Regarding claim 6, the primary combination, as applied to claim 1, teaches each claimed limitation and further teaches wherein the divider (25) is vertically arranged in the cavity (as detailed in claim 1, partition may be placed to divide chamber 4 into left and right chambers-para. 0161; Mihara).
Regarding claim 8, the primary combination, as applied to claim 1, teaches each claimed limitation and further teaches wherein the control unit (6; CPU, para. 0144) is configured to control at least one of a frequency, a phase, and an amplitude of an output from the first and second microwave generators [(para. 0144, CPU 6 sends frequency adjustment signals A and B to the oscillators 7a and 7b) (para. 0148, “The first oscillation part 7a and the second oscillation part 7b in the microwave generation part 31 oscillate at the optimal frequency in response to the frequency adjustment signals A and B from the control part 6 and output desired microwave signals for the upper heating chamber 4a containing one object to be heated and the lower heating chamber 4b containing the other object to be heated. The control part 6 selects frequencies as the microwaves suitable for both objects of heating and outputs the frequency adjustment signals A and B.”) (see also para. 0159), Mihara].
Regarding claim 9, the primary combination, as applied to claim 1, teaches each claimed limitation and further teaches wherein the first and second microwave generators are frequency-controllable microwave sources [(para. 0144, CPU 6 sends frequency adjustment signals A and B to the oscillators 7a and 7b) (para. 0148, “The first oscillation part 7a and the second oscillation part 7b in the microwave generation part 31 oscillate at the optimal frequency in response to the frequency adjustment signals A and B from the control part 6 and output desired microwave signals for the upper heating chamber 4a containing one object to be heated and the lower heating chamber 4b containing the other object to be heated. The control part 6 selects frequencies as the microwaves suitable for both objects of heating and outputs the frequency adjustment signals A and B.”), Mihara].
Regarding claim 11, the primary combination, as applied to claim 1, teaches each claimed limitation and further teaches wherein the cavity (4) is dividable horizontally in a lateral direction of the cavity (As shown in Figure 19, partition 25 is disposed horizontally in chamber 4; Mihara).
Regarding claim 12, the primary combination, as applied to claim 1, teaches each claimed limitation and further teaches (in Mihara) the first compartment (4a) is a first side compartment of the cavity, and the second compartment (4b) is a second side compartment of the cavity, wherein the first side compartment (4a) and the second 4b) are horizontally adjacent (while Figure 19 shows compartments 4a and 48 being “vertically” adjacent, para. 0161 discloses that the heating chamber may be divided into right and left parts via the partition), and wherein the first feeding port (21a and 21b) is positioned to provide the first mode field in the first side compartment (4a) of the cavity (4) and the second feeding port (21c and 21d) is positioned to provide the second mode field in the second side compartment (4b) of the cavity (4) (see also detailed citation above in claim 1).
Regarding claim 13, the primary combination, as applied to claim 12, teaches each claimed limitation and further teaches (in Mihara) wherein the first feeding port (21a/21b) is positioned at a bottom wall of the first side compartment and the second feeding port (21c/21d) is positioned at a bottom wall of the second side compartment (as shown in Figures 19 and 20).
Regarding claim 14, the primary combination, as applied to claim 1, teaches each claimed limitation and further teaches wherein the divider holding means is positioned along a lateral direction of the cavity (Figures 19-20, divider holding means, rail 29, is shown positioned in cavity 4 in a lateral direction, such that the partition extends horizontally within the cavity; Mihara).
Regarding claim 21, the primary combination, as applied to claim 1, teaches each claimed limitation and further teaches the first feeding port comprising a pair of first feeding ports and the second feeding port comprising a pair of second feeding ports [Mihara, (feeding port pairs 21a and 21b, feeding port pairs 21c and 21d)].
Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mihara et al. (U.S. Publication 2010/0176123), hereinafter Mihara, in view of Ishii et al. (U.S. Patent 5360965), hereinafter Ishii, and in further view of Uchiyama et al. (U.S. Publication 2010/0270292), hereinafter Uchiyama.
Regarding claim 5, the primary combination, as applied to claim 1, teaches each claimed limitation except for wherein the divider includes a dielectric plate for supporting a load.
Uchiyama teaches that it is known in the art of microwave ovens (para. 0001-0002) (Figure 1-2, oven 10 including chamber 11 divided into compartments 11a and 11b in order to heat respective first and second objects-para. 0059) for the divider (30) to include a dielectric plate for supporting a load (placing plate 31, which supports object 12b to be heated and is made from pyroceram to provide uniform supply of high-frequency waves-para. 0082).
The advantage of combining the teachings of Uchiyama is that in doing so would provide a plate for the object to be heated that allows for the uniform distribution of high-frequency waves.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Mihara, as modified by Ishii, with Uchiyama, by adding to the divider of Mihara, with the teachings of Uchiyama, in order to provide a plate for the object to be heated that allows for the uniform distribution of high-frequency waves.
Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mihara et al. (U.S. Publication 2010/0176123), hereinafter Mihara, in view of Ishii et al. (U.S. Patent 5360965), hereinafter Ishii, and in further view of Dobie et al. (U.S. Patent 7087872), hereinafter Dobie.
Regarding claim 7, the primary combination, as applied to claim 1, teaches each claimed limitation except for the divider holding means configured to receive the divider at different vertical positions in the cavity.
Dobie teaches that it is known in the art of multi-shelved microwave heating devices (Col. 1, lines 5-10) (figures 1-5) to use set of divider holding means (brackets 30 which are “secured to the interior side walls of the oven cavity on opposite sides of the cavity walls”-Col. 4, lines 15-20) configured to receive a divider (shelfs 20, 22, and 24, which are held in position by brackets 30, Col. 4, lines 10-20) at different vertical positions in the cavity (as shown in Figures 1-5 and cited to. The positioning of 20, 22 and 24 within chamber 18 provides separate cavities 18a).
The advantage of combining the teachings of Dobie is that in doing so would provide a microwave heating apparatus that provides the ability to cook multiple food products simultaneously under different conditions and cook cycles (Col. 1, lines 40-45).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Mihara, as modified by Ishii, with Dobie, by adding to the divider holing means and divider of Mihara, with the teachings of Dobie, in order to provide a microwave heating apparatus that provides the ability to cook multiple food products simultaneously under different conditions and cook cycles (Col. 1, lines 40-45).  Furthermore, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04-VI-B.
Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mihara et al. (U.S. Publication 2010/0176123), hereinafter Mihara, in view of Ishii et al. (U.S. Patent 5360965), hereinafter Ishii, and in further view of Tang et al. (U.S. Publication 2005/0127068), hereinafter Tang.
Regarding claim 10, the primary combination, as applied to claim 1, teaches each claimed limitation except for wherein the first and second microwave generators are solid state microwave generators.
Tang teaches that it is known in the art of microwave heating of foodstuffs (para. 0003) for first and second microwave generators to be solid state microwave generators (para. 0075, a separate microwave source can be used for supplying each waveguide 54, 56. “In any event, the microwave source(s) (not shown) can be any suitable mechanism that produces electromagnetic radiation in the microwave range. Without limitation, the microwave source(s) can be, for example, one or more magnetrons, klystrons, electronic oscillators, and/or solid-state sources…”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Mihara, as modified by Ishii, with Tang, by substituting the oscillators of Mihara, with the solid-state generators of Tang, for in doing so would amount to a simple substitution of art recognized microwave generators (oscillators vs. solid-state generators) performing the same function of producing electromagnetic radiation and the results of the substitution would have been predictable. (See MPEP 2144.06-II).  




Response to Arguments
Applicant's arguments filed 10/31/2021 have been fully considered but they are not persuasive. 
With respect to the prior art rejections under 35 USC 103, in view of Mihara and Ishii, the applicant traverses in that (Remarks; pages 2-3):
A review of each reference is illustrative that the above-described limitations cannot be supported by the alleged combination. With regards to Mihara, Mihara teaches a microwave oven having two independently operable microwave generators, and a divider or partition that can divide the oven into two compartments. Mihara teaches controlling the operation of the two microwave generators based on user input, or automatically, based on sensed indications of the microwave generator output (frequency, power, phase difference, temperature etc.), or both. However, Mihara lacks any suggestion a control unit configured to, based on the information about the first meal and the second meal, and the sensed presence of the divider, independently regulate the first microwave generator to heat the first meal from the first mode field and regulate the second microwave generator to heat the second meal from the second mode field.

	
	In response, applicant’s traversal is not considered persuasive for following reasons.
Mihara, as relied upon, discloses independently operable microwave generators (7a, 7b).  Mihara states, in paragraph 0148, that “The first oscillation part 7a and the second oscillation part 7b in the microwave generation part 31 oscillate at the optimal frequency in response to the frequency adjustment signals A and B from the control part 6 and output desired microwave signals for the upper heating chamber 4a containing one object to be heated and the lower heating chamber 4b containing the other object to be heated. The control part 6 selects frequencies as the microwaves suitable for both objects of heating and outputs the frequency adjustment signals A and B….”  Further, control part 6 “…performs an arithmetic operation based on the returned signal, and determines an oscillation frequency of the first oscillation part 7a by selecting the frequency of a case where the reflected wave is small so as to be suitable for the upper heating chamber 4a” (para. 0149) and that “the same is applied to a case where the lower heating chamber 4b is heated, such that a power of a reflected wave from the lower heating chamber 4b is detected by the power detection parts 14c and 14d through the feeding parts 21c and 21d…”(para. 0150). Mihara further states that “…the upper heating chamber 4a and the lower heating chamber 4b can be heated in independent heating sequences. Therefore, when the upper heating chamber 4a and the lower heating chamber 4b heat different objects of heating in different heating conditions, the control part 6 needs to perform the processes in the different heating sequences for the heating chambers 4a and 4b…” (para. 0152).  Therefore, Mihara discloses operating first and second microwave generators independently.  Mihara also teaches using power detection parts 14a, 14b, 14c and 14d which extract reflected powers from the heating chamber.  Mihara states, in paragraph 0144, the following:
Power detection parts 14a, 14b, 14c and 14d connected to microwave transmission paths 13a, 13b, 13c and 13d between main amplifiers 12a, 12b, 12c and 12d in amplification blocks and output parts 15a, 15b, 15c and 15d in the microwave generation part 31 extract reflected powers from a heating chamber 4. Information of the extracted reflected power is input to a control part (CPU) 6 and a frequency of a case where the reflected power shows a smallest value or a minimum value is detected by the control part 6. The control part 6 sends frequency adjustment signals A and B to the oscillation parts 7a and 7b so that an oscillation is started at the detected frequency. As a result, the microwave generation part 31 outputs a microwave signal in which the reflected power shows the smallest value or the minimum value, and the microwave heating apparatus effectively performs a heating process under the heating condition that the reflected power is minimized.

Mihara teaches the control unit (6) receiving signals from the power detection parts and regulating the first and second microwave generators (7A/7B) based on such an input (see citations above).
As detailed above, the claimed “automatic detection means” are interpreted under 35 USC 112 (f) to correspond to the structure(s) disclosed in the instant 
Mihara also teaches an automatic detection means (32b; 32a) for sensing information about the first meal and the second meal and the control unit (6) being configured to, based on the information about the first meal and the second meal, independently regulate the first and second microwave generators (para. 0157; “…infrared ray sensor 32b for monitoring the heated state by detecting the temperature rise of the object to be heated put in the lower heating chamber 4b, similar to the upper heating chamber 4a. The microwave heating apparatus according to the fourth embodiment continuously monitors a difference between a finishing target (temperature) determined by the heating condition set on the operation display panel 3 by the user and the actual finishing state (temperature). When the control part 6 detects that the difference becomes zero during the heating operation, the control part 6 stops the drive of the second oscillation part 7b to stop the heating operation…”) (para. 0156; “…infrared ray sensor 32a for monitoring a heated state by detecting the temperature rise of the object to be heated put in the upper heating chamber 4a. The microwave heating apparatus according to the fourth embodiment continuously monitors a difference between a finishing target (temperature) determined by the heating condition set on the operation display panel 3 by the user and the actual finishing state (temperature). When the control part 6 detects that the difference becomes zero during the heating operation, the control part 6 stops the drive of the first oscillation part 7a to stop the heating operation….”).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, Mihara is not relied upon to teach or suggest the claimed automatic detection means for sensing a presence of the divider.
As detailed above, the claimed “automatic detection means” is interpreted under 35 USC 112 (f) to correspond to the structure(s) disclosed in the instant specification, and equivalents thereof.  Ishii teaches using the same structures (or equivalents thereof) disclosed in the instant specification.  That is, Ishii teaches using weight sensors to sense the presence of the divider plate.
Applicant continues, in that:
Ishii is relied on only for a disclosure of recited automatic detection means that is 
configured to detect the presence of the divider plate. Ishii teaches determining a presence of a divider by the use of weight sensors arranged to determine the weight of the divider. While Ishii included additional sensors to sense information about the meal, Ishii lacks any teaching of automatically detecting sensing information about the first meal and the second meal, wherein the information about the first meal and the second meal includes information indicative of a respective at least one of volume and a weight, and based on the information received from first and second automatic detection means, respectively, independently regulating a first microwave Page 11 of 12generator to heat the first meal from the first mode field and regulate a second microwave generator to heat the second meal from the second mode field. 
Application No. 16/160,190 Examiner: Justin C. DodsonFiled: October 15, 2018 Group Art Unit: 3761
In response, the examiner respectfully disagrees.  As stated above, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Mihara, as detailed above, is relied upon to teach using a control unit to independently control the first and second microwave generators.  Ishii is not relied upon to teach this 
	Here, Mihara already teaches using the control unit to independently operate and regulate first and second microwave generators and the control unit having the necessary structure to receiving inputs from temperature sensors 32a/32b (where the regulating of the microwave generators is based on the received inputs).  Mihara does not teach the claimed automatic detection means for sensing the presence of the divider.  This deficiency is remedied by the Ishii reference which teaches, as detailed above, the control unit receiving inputs from various sensors (weight sensors, temperature sensors, etc.).  Ishii need not be relied upon to teach using such inputs to independently regulate, specifically, two microwave generators.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	For the above reasons, the examiner maintains the prior art rejections under 35 USC 103.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN C DODSON/Primary Examiner, Art Unit 3761